Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim(s) 26, 28-31, 33-39, 41, 43-46, 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US Patent Application Publication 2013/0151829), in view of Davis (US Patent Application Publication 20180095670), further in view of Atsatt (US Patent 9600291).

For claim 26, Amann et al teach the following limitations: An apparatus (Fig 1 – Fig 8) for platform initialization ([0020]; Fig 7) , the apparatus comprising: a memory (823 in Fig 8 is the memory; there are other memories shown in the system); and logic, at least a portion of the logic implemented in circuitry coupled to the memory (the logic that executes the method can be in hardware and software as explained in [0078]-[0079]), the logic to: initiate a boot sequence, the boot sequence initializing a platform to perform input/output operations (step 210 in Fig 2 and step 710 in Fig 7 mention that boot phase initiates the platform; [0032] [0038] [0042] mention about I/O, such as peripheral and connection logic), the platform comprising a host processor and a  second processor (Fig 1 and Fig 7 shows various processor chips; thus there are one host processor and another processor chip); execute a first set of boot instructions with the host processor as part of the boot sequence, the first set of boot instructions initializing each dependent bootable component (DBC) in a first set of DBCs (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip) ; and execute a second set of boot instructions with the (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip), concurrently with execution of the first set of boot instructions (the boot to the system is executed in parallel and concurrently as shown in Fig 2 and Fig 7; [0006]; [0041]-[0042]) 

Amann et al does not explicitly mention about FPGA booting. However, Amann et  al teach that the processor chips can be heterogeneous ([0071] and [0021]). Therefore, FPGA can be a processor Chip in Amann et al’s system. Davis et al that teach the following limitations:
the FPGA configured to assist during the boot sequence via concurrent execution of boot instructions in host side and FPGA side (Fig 5; Host is 540 and FPGA is 515; the concurrent initialization of host process 560 and FPGA 515 is mentioned in [0063]; the initialization of 560 and 510 can occur concurrently so that the time make the instance operational can be reduced). 
reconfigure the FPGA to perform a runtime operation after completion of the boot sequence ([0015]; [0017]; [0025]; [0043] [0059] [0061] mention about reprogramming the FPGA which includes runtime reconfiguration – multiple users can occupy different portions of reconfigurable logic; can be reprogrammed using cached bit stream; cache is operational during runtime)
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann et al and Davis et al so that the boot instructions in FPGA and host side can be performed concurrently. The FPGA provides reconfigurable logic that is beneficial to the system since FPGA can be reconfigured any time whenever a particular processing is necessary. Although Davis teaches host and platform 510 to be concurrently initialized, Davis does not clearly mention platform initialization during boot sequence. However, the first reference Amann et al teach the platform initialization with the plural processors. Therefore, whenever a processor is implemented with FPGA, the platform initialization is assisted by the FPGA. For further clarification, Examiner cites Atsatt that teaches two processor system with one being FPGA that assist platform initialization during boot ( Fig 2 – Fig 4). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis and Atsatt so that the multiprocessor system includes FPGA as part of the system configuration since FPGA provide custom operation and runtime reconfiguration. 

For claim 28, [0048] and [0050] mention about firmware interface and 226 in Fig 2 can be considered as operating system, since the individual chips are setup for operation of taking over (Amann et al)

For claim 29, Amann et al mention OS to control I/O ([0076]). 

For claim 30, Amann et al [0058] and [0060] mention about inter-processor bus and Fig 1 shows connection logic. However, Amann et al or Davis does not explicitly mention about power controller. Processor with power controller is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a power controller in the processor core, since power controller provides power management in the system effectively to reduce power consumption. 

For claim 31, Amann mentions about data structure, which is a library ([0065]). 

For claim 33, Amann et al, Fig 2 shows creating the device tree. 

For claim 34, Amann et al ([0065]) mentions that set up information of bus and controller are stored in configuration template. This includes bus design and network design for the host and the other processors because these are adjusted to reflect the individual chip. 
For claim 35, Amann et al ([0065]) mentions that set up information of bus and controller are stored in configuration template. This includes bus design and network design for the host and the other processors because these are adjusted to reflect the individual chip. 
. 
For claim 36, Fig 1 shows the core processor (Amann et al). 

For claim 37, FPGA can be considered as a soft processor (Fig 5, Davis)

For claim 38, FPGA 515 has memory (Davis; Fig 5). Amann et al mention that each core has local firmware ([0051] – firmware copied to each processor). 

For claim 39, Amann et al Fig 5 510 mention that ensure that chips are ready. [0060] mention that master processor takes over the control. 

For claim 41, Amann teaches the following limitations: A system for platform initialization  ([0020]; Fig 7), the system comprising: a platform comprising a set of dependent boot components (DBCs) (Fig 1 and Fig 8 shows the components to be booted); a host processor  (processor chip 110 in Fig 1)  to execute a first set of boot instructions as part of a boot sequence (Fig 2 and Fig 7 mention that each chip executes the initialization sequence in parallel) initializing the platform to perform input/output (I/O) operations (Fig 1 shows multi-chip connection logic; [0032] mention about peripheral devices; [0058] mention about inter processor bus boot), the first set of boot instructions initializing each DBC in a first subset of the set of DBCs  (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip); and a (Fig 1 and Fig 7 shows various processor chips; thus there are one host processor and another processor chip) to execute a second set of boot instructions as part of the boot sequence the second set of boot instructions initializing each DBC in a second subset of the set of DBCs  (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip), wherein the host processor to execute the first set of boot instructions and the (the boot to the system is executed in parallel and concurrently as shown in Fig 2 and Fig 7; [0006]; [0041]-[0042])  in response to power applied to the host processor and the FPGA at the same time ([0021] mentions that after power-on by having each processor started; thus each processor is powered at the same time)

Amann et al does not explicitly mention about FPGA booting. However, Amann et  al teach that the processor chips can be heterogeneous ([0071] and [0021]). Therefore, FPGA can be a processor Chip in Amann et al’s system. Davis et al that teach the following limitations:
the FPGA configured to assist during the boot sequence via concurrent execution of boot instructions in host side and FPGA side (Fig 5; Host is 540 and FPGA is 515; the concurrent initialization of host process 560 and FPGA 515 is mentioned in [0063]; the initialization of 560 and 510 can occur concurrently so that the time make the instance operational can be reduced). 
reconfigure the FPGA to perform a runtime operation after completion of the boot sequence ([0015]; [0017]; [0025]; [0043] [0059] [0061] mention about reprogramming the FPGA which includes runtime reconfiguration – multiple users can occupy different portions of reconfigurable logic; can be reprogrammed using cached bit stream; cache is operational during runtime)
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann et al and Davis et al so that the boot instructions in FPGA and host side can be performed concurrently. The FPGA provides reconfigurable logic that is beneficial to the system since FPGA can be reconfigured any time whenever a particular processing is necessary. Although Davis teaches host and platform 510 to be concurrently initialized, Davis does not clearly mention platform initialization during boot sequence. However, the first reference Amann et al teach the platform initialization with the plural processors. Therefore, whenever a processor is implemented with FPGA, the platform initialization is assisted by the FPGA. For further clarification, Examiner cites Atsatt that teaches two processor system with one being FPGA that assist platform initialization during boot ( Fig 2 – Fig 4). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis and Atsatt so that the multiprocessor system includes FPGA as part of the system configuration since FPGA provide custom operation and runtime reconfiguration. 

For claim 43, [0048] and [0050] mention about firmware interface and 226 in Fig 2 can be considered as operating system, since the individual chips are setup for operation of taking over (Amann et al)

For claim 44, Amann et al mention OS to control I/O ([0076]). 

For claim 45, Amann et al [0058] and [0060] mention about inter-processor bus and Fig 1 shows connection logic. However, Amann et al or Davis does not explicitly mention about power controller. Processor with power controller is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a power controller in the processor core, since power controller provides power management in the system effectively to reduce power consumption. 

For claim 46, Amann et al teach the following limitations: A computer-implemented method, comprising: initiate a boot sequence, the boot sequence initializing a platform to perform input/output operations (step 210 in Fig 2 and step 710 in Fig 7 mention that boot phase initiates the platform; [0032] [0038] [0042] mention about I/O, such as peripheral and connection logic), the platform comprising a host processor and a  second processor (Fig 1 and Fig 7 shows various processor chips; thus there are one host processor and another processor chip); execute a first set of boot instructions with the host processor as part of the boot sequence, the first set of boot instructions initializing each dependent bootable component (DBC) in a first set of DBCs (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip) ; and execute a second set of boot instructions with the (Fig 2 and Fig 7 shows that each chip executes its own boot instructions in phase 210 and 220; [0006] and [0042]; therefore the host processor in Chip 0 executes a first set of boot instructions to initialize the components; [0045] mentions that structures are set up during 210; Fig 2 shows that device tree is created for beach chip), wherein the logic to concurrently execute the first set of boot instructions with the host processor and the second set of boot instructions with the (the boot to the system is executed in parallel and concurrently as shown in Fig 2 and Fig 7; [0006]; [0041]-[0042]) in response to power applied to the host processor and the ([0021] mentions that after power-on by having each processor started; thus each processor is powered at the same time)

Amann et al does not explicitly mention about FPGA booting. However, Amann et  al teach that the processor chips can be heterogeneous ([0071] and [0021]). Therefore, FPGA can be a processor Chip in Amann et al’s system. Davis et al that teach the following limitations:
the FPGA configured to assist during the boot sequence via concurrent execution of boot instructions in host side and FPGA side (Fig 5; Host is 540 and FPGA is 515; the concurrent initialization of host process 560 and FPGA 515 is mentioned in [0063]; the initialization of 560 and 510 can occur concurrently so that the time make the instance operational can be reduced). 
reconfigure the FPGA to perform a runtime operation after completion of the boot sequence ([0015]; [0017]; [0025]; [0043] [0059] [0061] mention about reprogramming the FPGA which includes runtime reconfiguration – multiple users can occupy different portions of reconfigurable logic; can be reprogrammed using cached bit stream; cache is operational during runtime)
It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann et al and Davis et al so that the boot instructions in FPGA and host side can be performed concurrently. The FPGA provides reconfigurable logic that is beneficial to the system since FPGA can be reconfigured any time whenever a particular processing is necessary. Although Davis teaches host and platform 510 to be concurrently initialized, Davis does not clearly mention platform initialization during boot sequence. However, the first reference Amann et al teach the platform initialization with the plural processors. Therefore, whenever a processor is implemented with FPGA, the platform initialization is assisted by the FPGA. For further clarification, Examiner cites Atsatt that teaches two processor system with one being FPGA that assist platform initialization during boot ( Fig 2 – Fig 4). It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis and Atsatt so that the multiprocessor system includes FPGA as part of the system configuration since FPGA provide custom operation and runtime reconfiguration. 

For claim 48, [0048] and [0050] mention about firmware interface and 226 in Fig 2 can be considered as operating system, since the individual chips are setup for operation of taking over (Amann et al)

For claim 49, Amann et al mention OS to control I/O ([0076]). 

For claim 50, Amann et al [0058] and [0060] mention about inter-processor bus and Fig 1 shows connection logic. However, Amann et al or Davis does not explicitly mention about power controller. Processor with power controller is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to have a power controller in the processor core, since power controller provides power management in the system effectively to reduce power consumption. 

3.	Claim(s) 27, 42 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amann et al (US Patent Application Publication 2013/0151829), in view of Davis (US Patent Application Publication 20180095670), in view of Atsatt (US Patent 9600291), further in view of Sargenti, Jr et al (US Patent 6336185).

For claim 27, Amann et al  teach multi-chip aware isolated parallel boot phase, which executes inter processor bus initialization ([0058] – setup of inter-processor bus by the multichip connection logic occurs before takeover mechanism). Inter-processor bus set up typically depends on component initialization from different chips. Therefore, the bus initialization first requires multi-connection logic to be initialized first. For further clarification, Sargenti Jr teaches parallel execution of boot instructions by two processors, where one processor depends on the completion of a task from another processor (lines 1-45 of col 2 – whether another one of the processor has executed a predetermined boot sequence task before executing a task). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis, Atsatt and Sargenti to include the dependency between tasks, since a multi-processor system often has dependent components and the boot logic needs to perform the sequential initialization of the components. 

For claim 42, Amann et al  teach multi-chip aware isolated parallel boot phase, which executes inter processor bus initialization ([0058] – setup of inter-processor bus by the multichip connection logic occurs before takeover mechanism). Inter-processor bus set up typically depends on component initialization from different chips. Therefore, the bus initialization first requires multi-connection logic to be initialized first. For further clarification, Sargenti Jr teaches parallel execution of boot instructions by two processors, where one processor depends on the completion of a task from another processor (lines 1-45 of col 2 – whether another one of the processor has executed a predetermined boot sequence task before executing a task). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis, Atsatt and Sargenti to include the dependency between tasks, since a multi-processor system often has dependent components and the boot logic needs to perform the sequential initialization of the components. 

For claim 47, Amann et al  teach multi-chip aware isolated parallel boot phase, which executes inter processor bus initialization ([0058] – setup of inter-processor bus by the multichip connection logic occurs before takeover mechanism). Inter-processor bus set up typically depends on component initialization from different chips. Therefore, the bus initialization first requires multi-connection logic to be initialized first. For further clarification, Sargenti Jr teaches parallel execution of boot instructions by two processors, where one processor depends on the completion of a task from another processor (lines 1-45 of col 2 – whether another one of the processor has executed a predetermined boot sequence task before executing a task). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to combine the teachings of Amann, Davis, Atsatt and Sargenti to include the dependency between tasks, since a multi-processor system often has dependent components and the boot logic needs to perform the sequential initialization of the components. 

Allowable Subject Matter
4.	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant’s arguments have been considered but are not persuasive. 

Applicant argues that Davis does not teach runtime reconfiguration of FPGA. Applicant further mentions that “the server computer is already booted and in operation before it sends the API request 160 to download configuration data”. 

Examiner agreed that server computer is in operation before the server computer sends API request to download the configuration data. That is the runtime reconfiguration of FPGA. Davis, [0061] further mentions configurable platform can be reprogrammed using cached bitstream multiple times. That also provide support for runtime reconfiguration because cache is active during runtime. Davis [0059] mentions that configurable hardware platform initializing, monitoring, reconfiguring and tearing down. [0063] mentions configuring reconfiguring of the configurable platform. Therefore Davis’s FPGA is reconfigured after booting during runtime. 

Applicant further argues that FPGA in Davis cannot be used in platform initializing booting because Davis does not mention about booting. Examiner disagrees. Davis [0063] mentions that user host process initialization and 510 initialization can occur concurrently so that the time to make the instance operational can be reduced.  “To make operational” is known as booting. Therefore the FPGA is initialized with the host initialization and makes the platform initialized. The third reference Atsatt clearly shows the platform with FPGA and host  during booting. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186